

Exhibit 10.23


APOLLO EDUCATION GROUP, INC.


STOCK OPTION AGREEMENT


RECITALS


A.    The Corporation has implemented the Incentive Plan for the purpose of
providing eligible persons in the Corporation’s service with the opportunity to
receive one or more equity incentive awards designed to encourage them to
continue their service relationship with the Corporation.
B.    Optionee is to render valuable services to the Corporation, and this
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Incentive Plan in connection with the Corporation’s grant of an Option to
Optionee as an additional inducement to perform those services.
C.All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.
NOW, THEREFORE, it is hereby agreed as follows:
1.    Grant of Option. The Corporation hereby grants to ____________________
(“Optionee”) on _________ (the “Grant Date”) a Non-Statutory Option to purchase
[ ] shares of the Corporation’s Class A Common Stock (the “Option Shares”) at an
exercise price of $[ ] per share (the “Exercise Price”), the closing price per
share of such Class A Common Stock on the Nasdaq Global Select Market on the
Grant Date.
2.    Option Term. The term of this Option shall commence on the Grant Date and
continue in effect until the close of business on _________ (the “Expiration
Date”), unless sooner terminated in accordance with Paragraph 5 or 6.
3.    Limited Transferability.
(a)    Except for the limited transferability provided under this Paragraph
3(a), this Option shall be neither transferable nor assignable by Optionee other
than by will or the laws of inheritance following Optionee’s death and may be
exercised, during Optionee’s lifetime, only by Optionee. However, this Option
may be assigned in whole or in part during Optionee’s lifetime to a Living
Trust, and the assigned portion may only be exercised by that Living Trust. The
terms applicable to the assigned portion shall be the same as those in effect
for this Option immediately prior to such assignment and shall be evidenced by
an assignment agreement in form reasonably satisfactory to the Corporation. For
purposes of this Paragraph 3(a), a Living Trust shall mean a revocable living
trust established by Optionee or by Optionee and his spouse of which Optionee is
the sole trustee (or sole co-trustee with his spouse) and sole beneficiary (or
sole co-beneficiary with his spouse) during Optionee’s lifetime.

1

--------------------------------------------------------------------------------



(b)    Optionee may also designate one or more persons as the beneficiary or
beneficiaries of this Option, and this Option shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding this Option. Such beneficiary or
beneficiaries shall take the transferred Option subject to all the terms and
conditions of this Agreement, including (without limitation) the limited time
period during which this Option may, pursuant to Paragraph 5, be exercised
following Optionee’s death.
4.    Dates of Exercise. This Option shall vest and become exercisable for the
Option Shares as follows:____________________________, provided Optionee
continues in the Company’s employ through each such vesting date. The foregoing
vesting schedule shall constitute the “Vesting Schedule” for the Option.
However, this Option may vest and become exercisable in whole or in part on an
accelerated basis in accordance with the special vesting acceleration provisions
of Paragraph 5(b) or Paragraph 6 of this Agreement. As the Option becomes
exercisable for one or more installments, those installments shall accumulate,
and the Option shall remain exercisable for the accumulated installments until
the Expiration Date or sooner termination of the Option term under Paragraph 5
or 6.
5.    Cessation of Service. The Option term specified in Paragraph 2 shall
terminate (and this Option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:
(a)    Except as otherwise expressly provided in subparagraphs (d) and (f) of
this Paragraph 5 or Paragraph 6(b), should Optionee cease to remain in Service
for any reason while this Option is outstanding, then Optionee (or other
permitted transferee of this Option in accordance with Paragraph 3(a)) shall
have a twelve (12)-month period measured from the date of such cessation of
Service during which to exercise this Option for any or all of the Option Shares
for which this Option is, pursuant to the Vesting Schedule specified in
Paragraph 4 or the special vesting acceleration provisions of Paragraph 5(b) or
Paragraph 6 below, vested and exercisable at the time of Optionee’s cessation of
Service, but in no event shall this Option be exercisable at any time after the
Expiration Date.
(b)    Should (A) Optionee’s Service terminate prior to the completion of the
Vesting Schedule by reason of (i) an involuntary termination of his employment
by the Corporation other than for Cause, (ii) Optionee’s death or Disability, or
(iii) Optionee’s resignation for Good Reason, (B) except in the case of
Optionee’s Service terminating due to death or Disability, Optionee execute and
deliver on a timely basis the general release required pursuant to Section 7 of
the Employment Agreement, and (C) such release become effective and enforceable
following the expiration of any applicable revocation period, then this option,
to the extent outstanding at that time but not otherwise vested and exercisable
for all the Option Shares, shall thereupon immediately vest and become
exercisable for that number of additional Option Shares equal to the number of
additional Option Shares for which this option would have otherwise been vested
and exercisable in accordance with the Vesting Schedule had Optionee completed
an additional twelve (12) months of Service prior to such termination of
Service.

2

--------------------------------------------------------------------------------



(c)    Should Optionee’s Service terminate by reason of his death or Disability,
then this Option, to the extent vested and outstanding at that time, pursuant to
the Vesting Schedule specified in Paragraph 4 and any special vesting
acceleration provisions that may have become applicable under Paragraph 5(b)
above or Paragraph 6 below, may be exercised by (i) the personal representative
of Optionee’s estate, (ii) the Living Trust to which this Option is transferred
pursuant to Paragraph 3(a) of this Agreement or (iii) the person or persons to
whom the Option is transferred pursuant to Optionee’s will or the laws of
inheritance following Optionee’s death, as the case may be. However, if Optionee
dies while holding this Option and has an effective beneficiary designation in
effect for this Option at the time of his death, then the designated beneficiary
or beneficiaries shall have the exclusive right to exercise this Option
following Optionee’s death. Any right to exercise this Option pursuant to this
Paragraph 5(c) shall lapse, and this Option shall cease to be outstanding, upon
the earlier of (i) the expiration of the twelve (12)-month period measured from
the date of Optionee’s death or (ii) the Expiration Date.
(d)    Should (A) Optionee’s Service terminate by reason of (i) an involuntary
termination of his employment by the Corporation other than for Cause or (ii)
Optionee’s resignation for Good Reason, (B) Optionee execute and deliver on a
timely basis the general release required pursuant to Section 7 of the
Employment Agreement, and (C) such release become effective and enforceable
following the expiration of any applicable revocation period, then Optionee (or
other permitted transferee of this Option in accordance with Paragraph 3(a))
shall have a twenty-four (24)-month period measured from the date of such
cessation of Service during which to exercise this Option for any or all of the
Option Shares for which this Option is, pursuant to the Vesting Schedule
specified in Paragraph 4 and any special vesting acceleration provisions that
may have become applicable under Paragraph 5(b) above or Paragraph 6 below,
vested and exercisable at the time of such termination of Service. In no event,
however, shall this Option be exercisable at any time after the Expiration Date.
Upon the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this Option shall terminate and cease to be outstanding for any
exercisable Option Shares for which the Option has not otherwise been exercised.
(e)    The applicable period of post-Service exercisability in effect pursuant
to the foregoing provisions of this Paragraph 5 shall automatically be extended
by an additional period of time equal in duration to any interval within such
post-Service exercise period during which the exercise of this Option or the
immediate sale of the Option Shares acquired under this Option cannot be
effected in compliance with the applicable registration requirements of federal
and state securities laws, but in no event shall such an extension result in the
continuation of this Option beyond the Expiration Date.
(f)    Should Optionee’s Service be terminated for Cause, then this Option,
whether or not vested and exercisable, shall terminate immediately and cease to
be outstanding.
(g)    During the limited period of post-Service exercisability provided
pursuant to the foregoing provisions of this Paragraph 5, this Option may not be
exercised in the aggregate for more than the number of Option Shares for which
this Option is at the time vested and exercisable pursuant to the Vesting
Schedule specified in Paragraph 4 or the special vesting acceleration provisions
of Paragraph 5(b) above or Paragraph 6 below. Except as otherwise expressly
provided

3

--------------------------------------------------------------------------------



in Paragraph 5(b) above, this Option shall not vest or become exercisable for
any additional Option Shares following the Optionee’s cessation of Service. Upon
the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this Option shall terminate and cease to be outstanding for any
exercisable Option Shares for which the Option has not otherwise been exercised.
6.    Special Acceleration of Option.
(a)    Should a Change in Control be effected during Optionee’s period of
Service but at a time when this Option is not otherwise fully vested and
exercisable, then this Option shall automatically vest on an accelerated basis
so that this Option shall, immediately prior to the effective date of such
Change in Control, vest and become exercisable for all of the Option Shares at
the time subject to this Option and may be exercised for any or all of those
Option Shares as fully vested shares of Class A Common Stock.
(b)    Notwithstanding any provision to the contrary in this Agreement, the
Option shall, immediately following consummation of a Change in Control,
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.
(c)    If the Option is assumed in connection with a Change in Control or
otherwise continued in effect, then the Option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Class A common stock subject to the Option
would have been converted in consummation of such Change in Control had those
shares actually been outstanding at the time. Appropriate adjustments shall also
be made to the Exercise Price, provided the aggregate Exercise Price shall
remain the same.  To the extent the actual holders of the Company’s outstanding
Class A common stock receive cash consideration for their Class A common stock
in consummation of the Change in Control, the successor corporation may, in
connection with the assumption or continuation of this Option, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Class A common stock in such Change in
Control, provided such common stock is readily tradable on an established U.S.
securities exchange or market.
(d)    The term “Change in Control” shall have the meaning assigned to such term
in Section 3.1 (e) of the Plan.  For the avoidance of doubt, for purposes of
this Section, a Change in Control shall only be considered effected, closed or
consummated when the underlying transaction or event is completed and not when
shareholder approval or another intermediate step relating to the Change in
Control occurs.
(e)    This Agreement shall not in any way affect the right of the Corporation
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
7.    Adjustment in Option Shares. Should any change be made to the Class A
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the

4

--------------------------------------------------------------------------------



outstanding Class A Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Class A Common Stock
be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution, or should there occur any merger,
consolidation or other reorganization, then equitable adjustments shall be made
by the Plan Administrator to (i) the total number and/or class of securities
subject to this Option and (ii) the Exercise Price. The adjustments shall be
made in such manner as the Plan Administrator deems appropriate in order to
reflect such change, and those adjustments shall be final, binding and
conclusive upon Optionee and any other person or persons having an interest in
the Option. In the event of any Change in Control transaction, the adjustment
provisions of Paragraph 6(c) shall be controlling.
8.    Stockholder Rights. The holder of this Option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the Option, paid the Exercise Price and become a holder of record
of the purchased shares.
9.    Manner of Exercising Option.
(a)    In order to exercise this Option with respect to all or any part of the
Option Shares for which this Option is at the time exercisable, Optionee (or any
other person or persons exercising the Option) must take the following actions:
(i)    Execute and deliver to the Corporation a Notice of Exercise as to the
Option Shares for which the Option is exercised or comply with such other
procedures as the Corporation may establish for notifying the Corporation of the
exercise of this Option for one or more Option Shares.
(ii)    Pay the aggregate Exercise Price for the purchased shares in one or more
of the following forms:
(A)    cash or check made payable to the Corporation;
(B)    shares of Class A Common Stock (whether delivered in the form of actual
stock certificates or through attestation of ownership in a manner reasonably
satisfactory to the Corporation) held for the requisite period (if any)
necessary to avoid any incremental charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date; or
(C)    through a special sale and remittance procedure pursuant to which
Optionee (or any other person or persons exercising the Option) shall
concurrently provide irrevocable instructions (i) to a brokerage firm
(reasonably satisfactory to the Corporation for purposes of administering such
procedure in accordance with the Corporation’s pre-clearance/pre-notification
policies) to effect the immediate sale of the purchased shares and

5

--------------------------------------------------------------------------------



remit to the Corporation, out of the sale proceeds available on the settlement
date, sufficient funds to cover the aggregate Exercise Price payable for the
purchased shares plus all applicable Withholding Taxes required to be withheld
by the Corporation by reason of such exercise and (ii) to the Corporation to
deliver the certificates for the purchased shares directly to such brokerage
firm on such settlement date in order to complete the sale.
Except to the extent the sale and remittance procedure is utilized in connection
with the Option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure).
(iii)    Furnish to the Corporation appropriate documentation that the person or
persons exercising the Option (if other than Optionee) have the right to
exercise this Option.
(iv)    Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing Optionee) for the satisfaction of all Withholding Taxes
applicable to the Option exercise.
(b)    As soon as practical after the Exercise Date and the Corporation’s
collection of the applicable Withholding Taxes, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this Option)
a certificate for the purchased Option Shares.
(c)    In no event may this Option be exercised for any fractional shares.
10.    Withholding Taxes. Optionee may satisfy the Withholding Taxes applicable
to each exercise of this Option by (i) delivering to the Corporation that number
of shares of Class A Common Stock at the time owned by Optionee (exclusive of
the shares purchased at that time under this Option), duly endorsed for transfer
to the Corporation and free and clear of any liens, claims, security interests
or other encumbrances, with an aggregate Fair Market Value equal of the dollar
amount of such Withholding Taxes, (ii) delivering to the Corporation cash, a
check payable to the Corporation or such other form of payment permitted by the
Plan Administrator in the aggregate dollar amount required to satisfy such
Withholding Taxes or (iii) using a portion of the sale proceeds of the purchased
Option Shares to satisfy such tax withholding amount, to the extent Optionee
exercises the Option pursuant to the sale and remittance procedure set forth in
paragraph 9(a)(ii)(C) hereof.
11.    Compliance with Laws and Regulations. The exercise of this Option and the
issuance of the Option Shares upon such exercise shall be subject to compliance
by the Corporation and Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Class A Common Stock may be listed for trading at the time of such exercise and
issuance. All shares of Class A Common Stock issued pursuant to the exercise of
this Option shall be registered on a Form S-8 registration statement under the
Securities Act of 1933, as amended.

6

--------------------------------------------------------------------------------



12.    Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this Option designated by Optionee.
13.    Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices or shall be effected by properly
addressed electronic mail delivery. Any notice required to be given or delivered
to Optionee shall be in writing and addressed to Optionee at the most recent
address then on file for Optionee in the Corporation’s Human Resources
Department. All notices shall be deemed effective upon personal or electronic
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
14.    Construction. This Agreement and the Option evidenced hereby are made and
granted pursuant to the Incentive Plan and are in all respects limited by and
subject to the terms of the Incentive Plan. All decisions of the Plan
Administrator with respect to any question or issue arising under the Incentive
Plan or this Agreement shall be conclusive and binding on all persons having an
interest in this Option.
15.    Conflicting Provisions. This Option has been granted pursuant to the
provisions of Section __ of the Employment Agreement, and this Agreement and the
Option evidenced by such Agreement are subject to the terms of the Employment
Agreement. In the event of any conflict between the provisions of the Employment
Agreement and this Agreement or the Incentive Plan, the provisions of the
Employment Agreement shall be controlling.
16.    Benefit Limitation. Notwithstanding any provision to the contrary in this
Agreement, should any accelerated vesting of this Option in connection with a
Change in Control transaction constitute a parachute payment under Code Section
280G, then such vesting acceleration shall be subject to the benefit limitation
provisions of Section __ of the Employment Agreement.
17.    Proprietary Information and Intellectual Property Agreement. Optionee
accepts and agrees to comply with the terms of his Proprietary Information and
Intellectual Property Agreement (“PIIPA”), attached as Appendix A to Optionee’s
2014 Employment Agreement and incorporated herein by reference.


18.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Arizona without resort
to that State’s conflict-of-laws rules.
19.    Optionee Acceptance. Optionee must accept the terms and conditions of
this Agreement, either electronically through the electronic acceptance
procedure established by the Company or through a written acceptance delivered
to the Company in a form satisfactory to the Company. In no event shall any
Option Shares be exercisable under this Agreement in the absence of such
acceptance.

7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Apollo Education Group, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the date indicated
below its signature line, and Optionee has executed this Agreement on the date
below his signature line.
APOLLO EDUCATION GROUP, INC.


BY: ________________________________
TITLE: ____________________________


OPTIONEE
____________________________________





8

--------------------------------------------------------------------------------






APPENDIX
The following definitions shall be in effect under the Agreement:
A.    Agreement shall mean this Stock Option Agreement.
B.    Board shall mean the Corporation’s Board of Directors.
C.    Cause shall have the meaning assigned to such term in the Employment
Agreement, as in effect on the Grant Date.
D.    Change in Control shall have the meaning assigned to such term in Section
3.1 of the Incentive Plan.
E.    Class A Common Stock shall mean shares of the Corporation’s Class A common
stock.
F.    Code shall mean the Internal Revenue Code of 1986, as amended.
G.    Corporation shall mean Apollo Education Group, Inc., an Arizona
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of Apollo Education Group, Inc. which shall by
appropriate action adopt the Incentive Plan.
H.    Disability shall have the meaning assigned to such term in the Employment
Agreement, as in effect on the Grant Date.
I.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.
J.    Exercise Date shall mean the date on which the Option shall have been
exercised in accordance with Paragraph 9 of this Agreement.
K.    Exercise Price shall mean the exercise price per Option Share as specified
in Paragraph 1 of this Agreement.
L.    Expiration Date shall mean the date on which the Option expires as
specified in Paragraph 2 of this Agreement.
M.    Employment Agreement shall mean the Amended and Restated Employment
Agreement between the Corporation and Optionee dated June 5, 2014.
N.    Fair Market Value per share of Class A Common Stock on any relevant date
shall be the closing price per share of Class A Common Stock on the date in
question on the Stock Exchange serving as the primary market for the Common
Stock, as such price is reported by the National Association of Securities
Dealers (if primarily traded on the Nasdaq Global or Global Select Market) or as
officially quoted in the composite tape of transactions on any other Stock

A-1

--------------------------------------------------------------------------------






Exchange on which the Common Stock is then primarily traded. If there is no
closing price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing price on the last preceding date for which such
quotation exists.
O.    Good Reason shall have the meaning assigned to such term in the Employment
Agreement, as in effect on the Grant Date
P.    Grant Date shall mean the grant date of the Option as specified in
Paragraph 1 of this Agreement.
Q.    Incentive Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as
amended and restated from time to time.
R.    Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
S.    Notice of Exercise shall mean the notice of Option exercise in the form
prescribed by the Corporation.
T.    Option shall mean the option granted under the Incentive Plan and
evidenced by this Agreement.
U.    Option Shares shall mean the number of shares of Class A Common Stock
subject to the Option as specified in Paragraph 1 of this Agreement.
V.    Optionee shall mean the person to whom the Option is granted.
W.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
X.    Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
Y.    Service shall mean Optionee’s performance of services for the Corporation
(or any Parent or Subsidiary, whether now existing or subsequently established)
in the capacity of an Employee. For purposes of this Agreement, Optionee shall
be deemed to cease Service immediately upon the occurrence of the either of the
following events: (i) Optionee no longer performs services in an Employee
capacity for the Corporation (or any Parent or Subsidiary) or (ii) the entity
for which Optionee renders services in an Employee capacity ceases to remain a
Parent or Subsidiary of the Corporation, even though Optionee may subsequently
continue to perform services for that entity. Service shall not be deemed to
cease during a period of military leave, sick leave or other personal leave
approved by the Corporation. However, except to the extent otherwise required by
law or expressly authorized by the Plan Administrator or by the Corporation’s
written

A-2

--------------------------------------------------------------------------------






policy on leaves of absence, no Service credit shall be given for vesting
purposes for any period the Optionee is on a leave of absence.
Z.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Market or Global Select Market or the New York Stock Exchange.
AA.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
BB.    Vesting Schedule shall mean the schedule set forth in Paragraph 4 of this
Agreement pursuant to which the Option is to become exercisable for the Option
Shares in installments over the Optionee’s period of Service.
CC.    Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required by applicable laws and regulations to be withheld by the Corporation in
connection with the exercise of the Option.



A-3